In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo
                                   ________________________

                                        No. 07-15-00129-CV
                                   ________________________

                           QUINN LUNDGREN EAKER, APPELLANT

                                                    V.

                                  DISCOVER BANK, APPELLEE



                            On Appeal from the 352nd District Court
                                     Tarrant County, Texas
              Trial Court No. 352-272010-14; Honorable Mark T. Pittman, Presiding


                                              April 9, 2015

                                 MEMORANDUM OPINION
                      Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


        Appellant, Quinn Lundgren Eaker, filed this appeal from the trial court’s order

granting Discover Bank’s motion to dismiss. By letter dated March 18, 2015, the Clerk

of the Second Court of Appeals1 advised Eaker that a filing fee of $195 was overdue


        1 After the letter was issued, this appeal was transferred from the Second Court of Appeals to this

Court by the Texas Supreme Court pursuant to its docket equalization efforts. TEX. GOV’T CODE ANN. §
73.001 (West 2005). We are unaware of any conflict between precedent of the Second Court of Appeals
and that of this Court on payment of the required filing fee. TEX. R. APP. P. 41.3.
and noted that failure to submit payment on or before March 30, 2015, would subject

the appeal to dismissal pursuant to Rule 42.3(c) of the Texas Rules of Appellate

Procedure.


       An inquiry from the Clerk of this Court to the Clerk of the Second Court of

Appeals revealed that Appellant has not responded, paid the filing fee, nor made other

arrangements for the discharge of the clerk’s filing fee. See TEX. R. APP. P. 12.1(b).

Unless a party is excused from paying a filing fee, the Clerk of this Court is required to

collect filing fees set by statute or the Texas Supreme Court when an item is presented

for filing. See id. at 5, 12.1(b). Although the filing of a proper notice of appeal invokes

an appellate court’s jurisdiction, if a party fails to follow the prescribed rules of appellate

procedure, the appeal may be dismissed. Id. at 25.1(b).


       Accordingly, this appeal is dismissed for failure to comply with a directive from an

appellate court requiring action within a specified time. Id. at 42.3(c).




                                                   Per Curiam




                                              2